BRIGGS & STRATTON CORPORATION AND SUBSIDIARIES

2011 ANNUAL REPORT ON FORM 10-K

 

EXHIBIT 10.4(b)

 

AMENDMENT TO TRUST AGREEMENT



--------------------------------------------------------------------------------

AMENDMENT TO TRUST AGREEMENT

This amendment is made as of August 11, 2011 to the Trust Agreement dated as of
January 31, 1995 (the “Trust Agreement”) by and between Briggs & Stratton
Corporation (“Company”) and Johnson Heritage Trust Company, which was
subsequently restructured as an unincorporated division of Johnson Bank
(“Trustee”).

WHEREAS on June 25, 2003 the Trustee notified the Company that Johnson Heritage
Trust Company was to become a division of its parent company Johnson Bank, and
such corporate consolidation occurred on July 1, 2003;

WHEREAS, on April 27, 2011 the Board of Directors of the Company authorized the
Company to establish a separate trust agreement with Wells Fargo Bank, National
Association (“Wells Fargo”) to fund the Company’s Key Employee Savings and
Investment Plan, the trust agreement with Wells Fargo includes the same
definition of change of control that appears in Section 11 of the Company’s
shareholder-approved Incentive Compensation Plan, and on August 10, 2011 the
Board of Directors authorized the Company to modify the Trust Agreement to use
such definition in the Trust Agreement; and

WHEREAS, Section 12(a) of the Trust Agreement states that the Trust Agreement
may be amended by a written instrument executed by Trustee and Company;

NOW, THEREFORE, the parties hereby agree to amend the Trust Agreement as
follows:

1. Section 13(d) of the Trust Agreement is revised to read:

 

  (d)

For purposes of this Trust, “Change of Control Event” or “change of control”
shall mean any of the following:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(A) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control Event or
change of control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by



--------------------------------------------------------------------------------

any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company or (D) any acquisition by
any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of clause (iii) of this Subsection (d); or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) Approval by the shareholders of the Company and the subsequent
consummation of a reorganization, merger or consolidation (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially owned, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company through one
or more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(iv) Approval by the shareholders of the Company and the subsequent consummation
of (A) a complete liquidation or dissolution of the Company or (B) the sale or
other disposition of all or substantially all of the assets of the Company,
other



--------------------------------------------------------------------------------

than to a corporation, with respect to which following such sale or other
disposition, (1) more than 60% of, respectively, of the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) less than 20% of,
respectively, of the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by any Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation),
except to the extent that such Person owned 20% or more of the Outstanding
Company Common Stock or Outstanding Company Voting Securities prior to the sale
or disposition and (3) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such sale or other disposition of assets of the Company or were elected,
appointed or nominated by the Board.

2. In all other respects, the Trust Agreement shall remain in effect in
accordance with its terms.

IN WITNESS WHEREOF, the Company and Trustee have executed this Amendment as of
the above date.

 

BRIGGS & STRATTON CORPORATION     JOHNSON BANK By   /s/  Robert F. Heath     By
  /s/  Camela M. Meyer   Robert F. Heath       Camela M. Meyer  

Vice President, General Counsel

& Secretary

      Vice President, Johnson Bank           By   /s/  Barbara J. Hoppert      
  Barbara J. Hoppert         Vice President, Johnson Bank